DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Sept. 21, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being patentable over Mayers et al. (US 2011/0171430 A1) (“Mayers”), in view of Brennan et al. (US 7143709 B2) (“Brennan”).
With respect to claim 1, Mayers discloses a multilayered article comprising a first layer having a surface texture on a first surface and a second layer contacting the surface texture on the first layer (0008), where the surface texture comprises a plurality of identical patterns – e.g. patterns formed by elements 114 (0008, 0057, Figs. 1A-1B), each pattern being defined by a plurality of spaced apart features attached to the first surface (0057, 0071, Figs. 2H and 5), at least one spaced apart feature having a dimension of about 1µm to about 500 µm, which is a vertical dimension, or about 1 µm to about 100 µm (0018), or 500 nm to about 500 µm (0068) which is a lateral dimension of base portions (0018).  The ranges of the dimensions are within the claimed range.  The plurality of spaced apart features are represented by a periodic function (0008).  An average spacing between adjacent spaced apart features is 2 times radius of the features on the first surface (0142); the range of the spacing overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Mayers is silent with respect to the plurality of features each having at least one neighboring feature having a substantially different geometry, each pattern having at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern.  Brennan discloses an article comprising a first layer having a surface texture on a surface (col. 2, lines 35-44), wherein the surface texture comprises a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern (Fig. 2(c)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first layer of Mayers having a surface texture having a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern, as design changes are known in the art and it is known in the art of textured surfaces to include such features in surface texture patterns.
Regarding claim 2, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprising metal (0012, 0058).
As to claim 3, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprising a texture that is a negative image of the surface texture on the first surface (0078, 0081, Figs. 1A-1B, 2B).
With respect to claim 4, Mayers and Brennan teach the article of claim 1.  Mayers discloses the second layer comprises a surface texture, wherein the surface texture of the second layer comprises a plurality of identical patterns – e.g. patterns formed by elements corresponding to elements 114 (0008, 0057, Figs. 1A-1B), each pattern being defined by a plurality of spaced apart features attached to a second surface (0057, 0071, Figs. 2H and 5), at least one spaced apart feature having a dimension of about 1µm to about 500 µm, which is a vertical dimension, or about 1 µm to about 100 µm (0018), or 500 nm to about 500 µm (0068) which are lateral dimensions of base portions (0018).  The ranges of the dimensions are within the claimed range of an average spacing dimensions between adjacent spaced apart features in at least a portion of the second surface.  The plurality of spaced apart features are represented by a periodic function (0008).  An average spacing between adjacent spaced apart features is 2 times radius of the features on the second surface (0142); the range of the spacing overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Mayers is silent with respect to the plurality of features each having at least one neighboring feature having a substantially different geometry, each pattern having at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern.  Brennan discloses an article comprising a first layer having a surface texture on a surface (col. 2, lines 35-44), wherein the surface texture comprises a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern (Fig. 2(c)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second layer of Mayers having a surface texture having a plurality of identical patterns, wherein the plurality of features of each pattern includes a neighboring feature having a substantially different geometry, wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern, as design changes are known in the art and it is known in the art of textured surfaces to include such features in surface texture patterns.
Regarding claim 5, Mayers and Brennan teach the article of claim 1.  Mayers teaches an article wherein the first layer comprises polymer, and the second layer comprises metal or ceramic (0061).
As to claim 6, Mayers and Brennan teach the article of claim 1.  Mayers discloses that a distance between the features varies (Fig. 1B).  The recitation “to change a surface energy of the first layer as well as the adhesion between the first layer and the second layer” has been interpreted as a recitation of intended use.  The references teach all the elements of the article, thus, it would be expected that it is capable to perform as intended.
With respect to claim 7, Mayers and Brennan teach the article of claim 1.  Mayers discloses a size of the features varies (Fig. 1B).  The recitation “to change a surface energy of the first layer as well as the adhesion between the first layer and the second layer” has been interpreted as a recitation of intended use.  The references teach all the elements of the article, thus, it would be expected that it is capable to perform as 
intended.


Response to Arguments
Applicant’s arguments filed on Aug. 22, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 4 has been withdrawn.  Applicant’s arguments with respect to 35 USC 112(b) rejections of claims 6 and 7 were persuasive, and thus the rejections have been withdrawn.  The Examiner would like to clarify that in the last Office Action, there were typos in 35 USC 112(b) rejections section, wherein claims 5 and 6 were indicated as being rejected instead of claims 6 and 7, however, the subject matter discussed in the rejections was correct.
The Applicant has argued there is no motivation to combine Mayers with Brennan as the features disclosed by Mayers do have the sinusoidal features disclosed in Brennan.  The Examiner notes the claims do not recite a limitation of sinusoidal features.  The Examiner notes the Examiner relied on Mayers with respect to the surface texture comprising a plurality of identical patterns – a plurality of patterns formed by elements 114 in Fig. 1B, each pattern being defined by a plurality of spaced apart features attached to the first surface – two neighboring elements 114 were interpreted by the Examiner as corresponding to a pattern.   Mayers fails to teach or suggest the plurality of features each having at least one neighboring feature having substantially different geometry, each pattern having at least one feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern.  In the rejection the Examiner did not rely on the sinusoidal features as shown in Fig. 1(a) of Brennan, but relied on Fig. 2(c) of Brennan (par. 12 of the Final Office Action).  Brennan in Fig. 2(c) discloses a layer having a surface texture comprising a plurality of identical patterns, the plurality of features of each pattern including a neighboring feature having a substantially different geometry, and wherein each pattern has a feature which is identical to a feature of a neighboring pattern and shares that feature with the neighboring pattern – this is shown in the rows of patterns including a “flower-like” pattern in Fig. 2(c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783